Exhibit 10.3

 

AMENDMENT NUMBER ONE

TO THE ANALYSTS INTERNATIONAL CORPORATION CHANGE IN CONTROL SEVERANCE PAY PLAN

 

WHEREAS, Section 5.2 of the Analysts International Corporation Change in Control
Severance Pay Plan (the “Plan”), reserves to the Board of Analysts International
Corporation (the “Company”) the power to amend the Plan prior to the date of a
Change in Control (as defined in the Plan);

 

WHEREAS, the Board desires to amend the Plan, effective August 27, 2013, to
delete Section 4.3 in its entirety so that all non-competition agreements (or
non-competition provisions within other agreements) that restrict the activities
of an Eligible Participant (as defined in the Plan) are not automatically
terminated upon the termination of an Eligible Participant’s employment with the
Company in connection with a Change in Control; and

 

WHEREAS, the Board approved this Amendment Number One at a meeting of the Board
held on August 27, 2013 and authorized officers of the Company to execute this
Amendment Number One.

 

NOW, THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan as
follows:

 

1.             Effective August 27, 2013, Section 4.3 of the Plan is deleted in
its entirety and the words “Intentionally Omitted” are added to Section 4.3 of
the Plan to replace the deleted text.

 

2.             Except as expressly amended by this Amendment Number One, the
provisions of the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment Number One to be
signed by its duly authorized officers, effective as of the date set forth
herein.

 

 

Analysts International Corporation

 

 

 

 

By:

/s/ Brittany McKinney

 

 

 

 

Name:

Brittany McKinney

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Lynn Blake

 

 

 

 

Name:

Lynn Blake

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------